            Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 1 of 15




LENNON, MURPHY & PHILLIPS LLC
Attorneys for Plaintiff
SEAWOLF TANKERS INC.
HEIDMAR INC.
Patrick F. Lennon (PL 2162)
Kevin J. Lennon (KL 5072)
The GrayBar Building
420 Lexington Avenue, Suite 300
New York, NY 10170
Tel. (212) 490-6050
Fax: (212) 490-6070

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
SEAWOLF TANKERS INC. and                              :
HEIDMAR INC.,                                         :
                                                      :
                           Plaintiffs,                :   ECF CASE
                                                      :
         - against -                                  :
                                                      :
RIDGEBURY KILO LLC,                                   :
                                                      :
                           Defendant,                 :
                                                      :
DNB BANK ASA, RV4 FLEET                               :
FINANCE LLC and RIDGEBURY V4                          :
INVESTMENTS LLC,                                      :
                                                      :
                           Garnishees.                :
-----------------------------------------------------X

                                         VERIFIED COMPLAINT

        Plaintiffs, SEAWOLF TANKERS INC. (hereinafter referred to as “Seawolf”) and

HEIDMAR INC. (hereinafter referred to as “Heidmar” and collectively with Seawolf as the

“Plaintiffs”), by and through their attorneys, Lennon, Murphy & Phillips, LLC, as and for their

Verified Complaint against the Defendant, RIDGEBURY KILO LLC (hereinafter referred to as

“Ridgebury Kilo” or Defendant), alleges, upon information and belief, as follows:
             Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 2 of 15




       1.       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and 28 United States Code § 1333. Jurisdiction over this

matter is also present pursuant to the Federal Arbitration Act, 9 United States Code § 1 et seq.,

and also this Court’s federal question jurisdiction, 28 United States Code § 1331.

       2.       At all times material to this action, Seawolf was, and still is, a foreign company

duly organized and operating pursuant to Marshall Islands law.

       3.       At all times material to this action, Heidmar was, and still is, a foreign company

duly organized and operating pursuant to Marshall Islands law.

       4.       Upon information and belief, Ridgebury Kilo was, and still is, a Special Purpose

Vehicle (“SPV”) formed as a foreign corporation or other business entity organized under and

existing by virtue of foreign law, with a place of business at Trust Company Complex, Ajeltake

Island, Ajeltake Road, Majuro, Marshall Islands MH 96960 and is the registered owner of the

commercial motor tanker “RIDGEBURY PROGRESS” (now named "STRIBORG" since being

sold by Ridgebury Kilo on July 2, 2020) (IMO No. 9180152) (hereinafter referred to as the

“Vessel”).

       5.       Upon information and belief, garnishee RV4 Fleet Finance LLC (hereinafter

referred to as “RV4 Fleet”) was, and still is, an SPV formed as a foreign corporation or other

business entity organized under and existing by virtue of foreign law, with a place of business at

Trust Company Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall Islands MH 96960

and is the 100% owner of Ridgebury Kilo, the borrower under a Facility Agreement dated on or

about March 2, 2018, and the holder of a bank account at DnB Bank ASA situated in New York,

New York.




                                                  2
             Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 3 of 15




        6.          Upon information and belief, garnishee Ridgebury V4 Investments LLC

(hereinafter referred to as “Ridgebury Investments”) was, and still is, an SPV formed as a foreign

corporation or other business entity organized under and existing by virtue of foreign law, with a

place of business at Trust Company Complex, Ajeltake Island, Ajeltake Road, Majuro, Marshall

Islands MH 96960 and is the 100% owner of RV4 Fleet.

        7.          By a pool agreement dated July 31, 2015 between Ridgebury Kilo, Heidmar and

Seawolf (hereinafter “Pool Agreement”), Ridgebury Kilo, as Participant, entered the Vessel in

the Seawolf Tankers Pool, as Pool Company, that was commercially managed by Heidmar, as

Agent. True and correct copies of the Pool Agreement and Amendments Nos. 1 – 2 thereof are

attached hereto as Exhibit 1.

        8.          Clause IV (B) (3) of the Pool Agreement obligated Ridgebury Kilo to time charter

the Vessel to Seawolf for an initial period of 6 months after which the Charter Party became

evergreen. Exhibit 1.

        9.          By Clause IV (B) (1) of the Pool Agreement Ridgebury Kilo agreed to indemnify

and hold Heidmar harmless from all consequences or liabilities in complying with orders given

to it. Exhibit 1.

        10.         Clause XX of the Pool Agreement provides that English law governs the Pool

Agreement and that any dispute arising in connection with the interpretation or fulfillment of the

Pool Agreement shall be referred to arbitration in London. Exhibit 1.

        11.         By a time charter party dated July 31, 2015 between Ridgebury Kilo and Seawolf

(hereinafter “Charter Party”), Seawolf time chartered the Vessel from Ridgebury Kilo. True and

correct copies of the Charter Party, Addendum No. 1 and Amendments Nos. 1 – 3 thereof are

attached hereto as Exhibit 2.




                                                    3
           Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 4 of 15




       12.        Clause 1 of the Charter Party – Description and Condition of the Vessel –

obligated Ridgebury Kilo to provide to Seawolf a vessel, on delivery and throughout the duration

of the Charter Party, that was fit in every way for service under the Charter Party including but

not limited to:

                 in every way fit to carry crude petroleum and/or its products;

                 tight, staunch, strong, in good order and condition, and in every way fit for the

                  service, with her machinery, boilers, hull and other equipment (including but not

                  limited to hull stress calculator and radar) in a good and efficient state;

                 with tanks, valves and pipelines oil-tight;

                 in every way fitted for burning at sea – fuel oil with a maximum viscosity of 380

                  Centistokes at 50 degrees Centigrade/any commercial grade of fueloil

                  (“ACGFO”) for main propulsion and for auxiliaries in port - marine diesel

                  oil/ACGFO for auxiliaries.

             Exhibit 2.

       13.        Clause 2 of the Charter Party – Shipboard Personnel and their Duties – obligated

Ridgebury Kilo to, amongst other things, prosecute all voyages with utmost despatch. Exhibit 2.

       14.        Clause 3 of the Charter Party – Duty to Maintain – provides as follows: “Owners

shall, whenever the passage of time, wear and tear or any event (whether or not coming within

Clause 27 hereof) requires steps to be taken to maintain or restore the conditions stipulated in

Clauses 1 and 2(a), exercise due diligence so to maintain or restore the vessel.” Exhibit 2.

       15.        Clause 9 of the Charter Party – Payment of Hire – as amended by Amendment

No. 2, directed Seawolf to remit hire payments to Ridgebury Kilo under the Charter Party to an




                                                     4
            Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 5 of 15




account in the name of RV4 Fleet held at DnB Bank ASA situated in New York, New York.

Exhibit 21.

        16.       Upon information and belief, RV4 Fleet is the 100% owner of Ridgebury Kilo,

the registered owner of the Vessel.

        17.       Upon further information and belief, RV4 Fleet is also the 100% owner of three

other SPVs which are or were the registered owners of other vessels within the Ridgebury

Tankers shipowning group as follows:

                 M/T RIDGEBURY PIONEER owned by Ridgebury Lima LLC (“Ridgebury

                  Lima”) from 10 November 2015 until 9 May 2018

                 M/T RIDGEBURY PRIDE owned by Ridgebury Juliet LLC (“Ridgebury Juliet”)

                  from 19 October 2015 until 29 March 2020;

                 M/T RIDGEBURY PURPOSE owned by Ridgebury Mike LLC (“Ridgebury

                  Mike”) since 16 July 2015 and continuing.

Along with the M/T RIDGEBURY PROGRESS, all such vessels (collectively referred to as the

“Ridgebury Investments Fleet”) had pool earnings remitted to the bank account held by

garnishee RV4 Fleet at garnishee DnB Bank ASA within this District.

        18.       Upon further information and belief, by a Facility Agreement dated on or about

March 2, 2018, RV4 Fleet, as Borrower, Ridgebury Investments, as Parent Guarantor, and

Ridgebury Kilo (along with Ridgebury Lima, Ridgebury Juliet and Ridgebury Mike), as Owner

Guarantors, borrowed money from Macquarie Factoring (UK) Limited, which registered first

preferred mortgages against the Vessel and the other vessels from the Ridgebury Investments




1
  The RV4 Fleet account details at DnB ASA have been redacted to prevent disclosure of sensitive financial
information.


                                                        5
             Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 6 of 15




Fleet. True and correct copies of the First Preferred Mortgage dated March 2, 2018 and the

Facility Agreement with Macquarie Factoring (UK) Limited are attached hereto as Exhibit 3.

        19.      During the course of the Charter Party, Seawolf has remitted pool earnings to

Ridgebury Kilo into the bank account held by garnishee RV4 Fleet at garnishee DnB Bank ASA.

True and correct copies of statements recording such payments made to the RV4 Fleet bank

account are attached as Exhibit 1 to Affidavit of Kevin J. Lennon in Support of Prayer for

Maritime Attachment2.

        20.      Clause 27(c) of the Charter Party – Exceptions – provided that Clause 27(a) shall

not apply to, or affect any liability of Ridgebury Kilo or the Vessel in respect of "… (ii) any

claim (whether brought by Charterers or any other person) arising out of any loss of or damage

to or in connection with cargo" and that all such claims shall be subject to the Hague-Visby

Rules or the Hague Rules or the Hamburg Rules or the Hamburg Rules, as the case may be.

Exhibit 2.

        21.      Clause 86 of the Rider Clauses to the Charter Party provides that English law

governs the Charter Party and that all disputes arising under or in connection with it shall be

referred to arbitration in London. Exhibit 2.

        22.      Pursuant to the terms of the Pool Agreement and the Charter Party, on or shortly

after July 31, 2015 the Vessel was delivered by Ridgebury Kilo into the Seawolf Tankers Pool

and into the time charter service with Seawolf.

        23.      By a voyage charter party dated November 20, 2019 entered into between

Seawolf and Laurel Shipping LLC (“Laurel”) the Vessel was sub-chartered to Laurel for the




2
  The RV4 Fleet account details at DnB ASA have been redacted to prevent disclosure of sensitive financial
information.


                                                        6
            Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 7 of 15




carriage of fuel oil from the US Gulf and/or the Bahamas and/or the Caribbean to West Coast

India or Singapore / Japan range.

       24.     Under the aforesaid voyage charter party, on December 28, 2019 Laurel ordered

the Vessel to load cargo at St. Croix, U.S. Virgin Islands, and then Freeport, Bahamas. The same

day the Vessel tendered Notice of Readiness at St. Croix and loaded 1,487,840.66 bbls of fuel oil

from December 28-31, 2019.

       25.     On January 4, 2020 the Vessel arrived at Freeport, Bahamas and tendered Notice

of Readiness on arrival. She then loaded a further 1,066,273.75 bbls of fuel oil from January 6-

16, 2020.

       26.     On January 16, 2020 three bills of lading for the cargo loaded aboard the Vessel

were issued on behalf of the Master / Ridgebury Kilo, with Freepoint Commodities LLC named

as shippers and for delivery to the order of Freepoint Commodities Singapore Pte. Ltd at

Singapore and/or Malaysia.

       27.     On January 20, 2020 Laurel issued discharge orders to the Vessel's

Master/Owners for cargo delivery at Malaysia / Singapore, Tanjung Pelapas STS.

       28.     On January 24, 2020 the Vessel's Master advised Laurel that all was going well

and weather permitting the Vessel’s ETA at Singapore, Tanjung Pelapas STS would be the

beginning of March. However, the Vessel did not reach Singapore until April 29th, some 50 – 60

days late and after suffering main engine problems that resulted in 11 different stoppages.

       29.     The first stoppage was two weeks into the laden voyage. On January 28, 2020, the

Chief Engineer advised that the scavenging air space of the main engine on cylinders nos. 1 and

7 was overheating and that this would require a stoppage of the main engine to carry out repairs,

and replacement of piston rings and possibly also overhauling of the cylinders.




                                                7
          Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 8 of 15




        30.    On January 30, 2020, the Vessel stopped for a period of about 6 hours to

investigate and carry out necessary repairs to the main engine.

        31.    On February 3, 2020, the Master reported that the Vessel was again experiencing

high temperature of the scavenging air space of the main engine on cylinder no. 6. The vessel

had to stop in the mid-South Atlantic between 2100 on February 3, 2020 and 1200 on February

4, 2020 to investigate and carry out further repairs.

        32.    On February 7, 2020 the Vessel had to stop due to continuing high temperatures

of the scavenging air space, this time on cylinders nos. 1 and 3. It took between 1200 on

February 7, 2020 and 1400 on February 8, 2020 to investigate and carry out further repairs.

        33.    At or about that time it became necessary for the Vessel to receive critical spares

for further main engine repairs, and for service engineers to attend the Vessel to carry out repairs

to the no. 2 turbocharger which had also been damaged. The Master advised that the Vessel

would be unable to continue the voyage without such repairs and so deviated the Vessel north to

St Helena at 17.48 on February 10, 2020. In the event the Vessel remained at St Helena from

1400 on February 13, 2020 until 1200 on February 20, 2020 receiving the spares and technicians

and carrying out repairs and tests.

        34.    Four days after departing St Helena the Vessel had to stop once again due to high

temperature of the scavenging air on cylinder no. 3. The Vessel stopped off south-western Africa

between 1712 on February 24, 2020 and 0212 on February 25, 2020 to carry out further repairs.

        35.     The Vessel had to stop again the day after resumption of the voyage due to high

temperature of the scavenging air on cylinder no. 1 between 1006 and 2206 on February 26,

2020.




                                                  8
           Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 9 of 15




         36.   The Master reported that the Vessel would have to stop off Cape Town, South

Africa, to receive more spare parts and carry out additional investigations and repairs to the main

engine. The stoppage at Cape Town continued for a period of about 19 days, between 1400 on

February 29, 2020 and 1200 on March 18, 2020. During this period the cylinders had to be

recalibrated, liners replaced and repairs also had to be carried out to the Alpha lubricator system.

         37.   Less than a week after resuming the voyage, the Vessel had to stop off Durban,

South Africa between 1000 and 2354 on March 23, 2020 due to the continuing issue of high

temperature of scavenging air, on cylinders nos. 4 and 7 on this occasion.

         38.   About a week later the Vessel had to stop off Madagascar between 1000 and 1500

on March 29, 2020 to carry out further repairs.

         39.   From Madagascar the Vessel proceeded to Port Louis, Mauritius to receive

bunkers and additional spare parts and to carry out additional repairs to the main engine, between

2024 on March 31, 2020 and 1000 on April 7, 2020.

         40.   The Vessel arrived at TG Pelapas on April 24, 2020 and remained at anchor until

May 26, 2020 in accordance with orders received from Laurel pending the arrival of other

vessels to perform STS cargo operations. Between May 26, 2020 and June 6, 2020, the cargo

loaded that had been loaded at St. Croix and Freeport was discharged by STS save for

59,910.052 metric tons and an additional 87,577.619 metric tons of fuel oil was loaded by STS

from the m/t “PIS Pioneer. Bills of Lading for the remaining cargo loaded at Freeport on

January 16, 2020 and for the cargo loaded at Tanjung Pelepas on June 7, 2020 were issued on

behalf of the Master / Ridgebury Kilo, naming Freepoint Singapore Pte Ltd named as shippers

and the consignees as “The order of Freepoint Commodities Singapore Pte. Ltd” for delivery at

China.




                                                  9
          Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 10 of 15




       41.     Following receipt of orders from Laurel to proceed to Hoizhou, China for

discharge, the Vessel had to stop for an eleventh occasion off Singapore between 1936 on June 7,

2020 and 0136 on June 9, 2020, before resuming her voyage to China for discharge.

       42.     The Vessel finally arrived at Hoizhou, China on June 18, 2020 where she

completed discharge on June 19, 2020.

       43.     The Vessel engine problems, stoppages and delays during the voyage were all due

to the Vessel’s poor state of maintenance and repair in breach of Ridgebury Kilo’s Charter Party

obligations as aforesaid.

       44.     Notably, following the repairs performed during the numerous stoppages, the

Vessel was unable to maintain her warranted Charter Party speed of 12.5 knots and instead often

proceeded at a speed of between 7 - 9 knots, which constitutes a further breach by Ridgebury

Kilo’s Charter Party obligations.

       45.     Due to the aforesaid stoppages, Seawolf and Heidmar have been presented with a

demand letter from Laurel’s counsel asserting estimated damages of $19,700,000.00 pursuant to

the voyage charter party (the “Laurel Claims”). A true and correct copy of the Demand Letter

from Peter Gutowski, Esq. dated July 22, 2020 is attached hereto as Exhibit 4.

       46.     Under English law, which governs Ridgebury Kilo’s Charter Party obligations,

Seawolf has an accrued cause of action against Ridgebury Kilo for breach of, inter alia, Clauses

1, 2 and 3 of the Charter Party and Seawolf claims damages for the losses suffered including any

amounts that Seawolf is required to pay in respect of the Laurel Claims.

       47.     Pursuant to Clause 86 of the Charter Party, Seawolf has commenced London

arbitration against Ridgebury Kilo claiming, inter alia, damages for the losses caused by




                                               10
          Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 11 of 15




Ridgebury Kilo’s breaches of the Charter Party and delay in the performance of the voyage and

in the delivery of the cargo.

       48.     Under English law, which governs Ridgebury Kilo’s Pool Agreement obligations,

Heidmar is entitled to be indemnified and held harmless by Ridgebury Kilo from all

consequences and liabilities, including any amounts that Heidmar is held liable to pay in respect

of the Laurel Claims.

       49.     Pursuant to Clause XX of the Pool Agreement, Heidmar and Seawolf have

commenced London arbitration against Ridgebury Kilo claiming, inter alia, damages for the

losses caused by Ridgebury Kilo’s breaches of the Pool Agreement and delay in the performance

of the voyage and in the delivery of the cargo.

       50.     On information and belief, Seawolf and Heidmar are likely to incur substantial

legal costs (i) defending any legal proceedings brought against them by Laurel and/or the cargo

owners and (ii) pursuing the London arbitration proceedings against Ridgebury Kilo. As best as

may be presently estimated legal costs at this early stage would be US $1,500,000 in each of the

proceedings.

       51.     On information and belief, the legal costs incurred by Seawolf and Heidmar

defending legal proceedings brought by Laurel and/or the cargo owners will be recoverable as

damages from Ridgebury Kilo under English law; and the legal costs and arbitral fees incurred

by Seawolf and Heidmar pursuing their claims against Ridgebury Mike in the London arbitration

proceedings will be recoverable from Ridgebury Mike if the claims are successful.

       52.     On information and belief, on or about July 2, 2020 Ridgebury Kilo sold and

delivered the M/T RIDGEBURY PROGRESS to a Chinese company called Stribog Limited at




                                                  11
         Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 12 of 15




the port of Singapore for a price of about US$24,000,000. Since that time the M/T RIDGEBURY

PROGRESS has remained at anchor off Singapore.

       53.     On information and belief, the proceeds from the sale of the M/T RIDGEBURY

PROGRESS are likely to be held by garnishee RV4 Fleet Finance LLC and/or garnishee

Ridgebury V4 Investments LLC and/or garnishee DnB Bank ASA.

       54.     Ridgebury Kilo cannot be found within this District within the meaning of Rule B

of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of

Civil Procedure, but, upon information and belief, Ridgebury Kilo has, or will have during the

pendency of this action, assets within this District and subject to the jurisdiction of this Court,

held in the hands of garnishees which are believed to be due and owing to Ridgebury Kilo.

       55.     Seawolf and Heidmar seek an Order from this Court directing the Clerk of Court

to issue Process of Maritime Attachment and Garnishment pursuant to Rule B of the

Supplemental Rules for Admiralty or Maritime Claims and Assert Forfeiture Actions

(“Supplemental Rule B”) attaching, inter alia, any assets of Ridgebury Kilo held by any

garnishee(s) within the District for the purpose of obtaining personal jurisdiction over the

Ridgebury Kilo, and to secure Seawolf’s and/or Heidmar's claims as described above.

       WHEREFORE, Plaintiff prays:

       A.      That it be awarded judgment against Defendant, Ridgebury Kilo, LLC in the sum

of $25,655,000 consisting of $19,700,000 as the principal sum, plus $3,000,000 of estimated

recoverable legal costs, plus $2,955,000 representing recoverable interest on the $19,700,000

principal sum for projected 3 years of proceedings at 5% per annum, as costs and interest are

routinely awarded in London arbitration;




                                                12
            Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 13 of 15




       B.       That process in due form of law issue against the Defendant citing it to appear and

answer under oath all and singular the matters alleged in this Verified Complaint, failing which

default judgment be entered against it in the sum of $25,655,000;

       C.       That since the Defendant cannot be found within this District pursuant to

Supplemental Rule B, this Court issue an Order directing the Clerk of Court to issue Process of

Maritime Attachment and Garnishment pursuant to Rule B of the Supplemental Rules for Certain

Admiralty and Maritime Claims attaching all goods, chattels, credits, letters of credit, bills of

lading, effects, debts and monies, tangible or intangible, or any other funds up to the amount of

$25,655,000 belonging to, due or being transferred to, from, or for the benefit of the Defendant,

including, but not limited to, such property as may be held, received or transferred in

Defendant’s name, or as may be held, received or transferred for its benefit at, moving through,

or within the possession, custody or control of garnishee RV4 Fleet Finance LLC and/or

garnishee Ridgebury V4 Investments LLC and/or garnishee DnB Bank ASA, and other

banking/financial institutions, and/or other institutions or such other garnishees to be named, and

that all persons claiming any interest in the same be cited to appear and pursuant to Supplemental

Rule B answer the matters alleged in the Verified Complaint;

       D.       That this Court retain jurisdiction over this matter through the entry of any

judgments or awards associated with any of the claims currently pending, or which may be

initiated in the future, including any appeals thereof;

       E.       That this Court award Plaintiffs their reasonable attorneys’ fees and costs incurred

in this action; and

       F.       That the Plaintiffs be granted such other, further and different relief as the Court

may deem just and proper under the circumstances.




                                                  13
        Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 14 of 15




Dated: August 13, 2020

                                   The Plaintiffs,

                                   SEAWOLF TANKERS INC.
                                   HEIDMAR INC.



                                By:________________________________
                                   Patrick F. Lennon (PL 2162)
                                   Kevin J. Lennon (KL 5072)
                                   LENNON, MURPHY & PHILLIPS, LLC
                                   The Gray Bar Building
                                   420 Lexington Avenue, Suite 300
                                   New York, NY 10170
                                   Tel: (212) 490-6050
                                   Fax: (212) 490-6070
                                   Email: plennon@lmplaw.net
                                           klennon@lmplaw.net




                                     14
              Case 1:20-cv-06434-RA Document 1 Filed 08/13/20 Page 15 of 15




                                  ATTORNEY’S VERIFICATION

State of Connecticut )
                     )           ss.:    Town of Westport
County of Fairfield )

         1.       My name is Patrick F. Lennon.

         2.       I am over 18 years of age, of sound mind, capable of making this

Verification, and fully competent to testify to all matters stated herein.

         3.       I am a partner in the firm of Lennon, Murphy & Phillips, LLC, attorneys for the

Plaintiffs.

         4.       I have read the foregoing Verified Complaint and know the contents

thereof and believe the same to be true and accurate to the best of my knowledge, information

and belief.

         5.       The reason why this Verification is being made by the deponent and not

by the Plaintiffs is that the Plaintiffs are business organizations with no officers or directors now

within this District.

         6.       The source of my knowledge and the grounds for my belief are the

statements made, and the documents and information received from, the Plaintiffs and agents

and/or representatives of the Plaintiffs.

         7.       I am authorized to make this Verification on behalf of the Plaintiffs.

Dated:            August 13, 2020




                                                _______________________
                                                Patrick F. Lennon




                                                   15
